77 N.Y.2d 951 (1991)
In the Matter of Brynhildur Thorgeirsdottir, Petitioner,
v.
New York City Loft Board, Appellant, and 126 Front Street Realty Co., Intervenor-Respondent. (And Three Additional Titles.)
Court of Appeals of the State of New York.
Argued March 20, 1991.
Decided April 30, 1991.
Victor A. Kovner, Corporation Counsel (Trudi Mara Schleifer and Ellen B. Fishman of counsel), for appellant.
Respondents precluded.
Concur: Judges SIMONS, TITONE, HANCOCK, JR., and BELLACOSA. Chief Judge WACHTLER and Judges KAYE and ALEXANDER dissent and vote to reverse for the reasons stated in the dissenting memorandum of Justice Israel Rubin at the Appellate Division (161 AD2d 337, 340).
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (161 AD2d 337).